LIGON, J.
Although it is well settled, that the record of a recovery in another suit, is admissible evidence only as between parties and privies to such suit, yet this rule has its qualifications. As between strangers, it is admissible to prove the judgment contained in it; and it may be admitted, when used by way of inducement, or to establish a collateral fact, though the parties are not the same. 1 Greenleaf Ev. 564; 3 Stew. 247; 7 Por. 466. For both the purposes above mentioned, the record of the judgment and proceedings in the case of Powers v. Harrell, was offered by the defendant in error in the court below. Harrell had, in his answer to the garnishment in this case, denied his indebtedness to Powers; the truth of this answer was controverted by the defendant *521in error, and on the trial of this issue, the record before mentioned was offered, to show that Powers bad recovered a judgment against Harrell for a certain sum, subsequent to tbe service of garnishment; this was a collateral fact, which that record could alone establish, and for the purpose of proving which, it was rightly permitted to go to the jury.
The charge of the court to the jury was predicated upon the proof that the indebtedness, on which the recovery of Powers against Harrell was founded, existed anterior to the time when the process of garnishment in favor of the defendant in error was served upon Harrell.. It does not appear from the record, that there was any conflicting proof on this point, and it would be difficult to frame a charge to the jury more pertinent and unexceptionable than the one given by the court below.
There is no error in the record, and the judgment must be affirmed.